DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     GEORGE R. GALLUZZO, JR. a/k/a GEORGE R. GALLUZZO
     a/k/a GEORGE GALLUZZO and MELISSA GALLUZZO a/k/a
                   MELISSA N. GALLUZZO,

                                Appellants,

                                    v.

 PENNYMAC CORP., JAMES THIES, FLORIDA COMMUNITY BANK,
    N.A., SUCCESSOR BY MERGER TO GREAT FLORIDA BANK,
 CAPITAL ONE BANK (USA), N.A., BANKERS HEALTHCARE GROUP,
        INC., FIXEL & LA ROCCO, and SANDY T. FOX, P.A.,

                                Appellees.

                              No. 4D18-3616

                           [October 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
062015CA021551AXXXCE.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, and Eric M. Levine of Akerman LLP, West Palm Beach, for
appellee PennyMac Corp.

PER CURIAM.

      Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.